DETAILED ACTION
This communication is in response to U.S. Application No. 15/701483 filed on January 04, 2022. 
				

Allowable Subject Matter
	Claims 1-20 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance:  
In response to the Applicants filed response on January 04, 2022, claims 1-20 were searched upon and Examiner concludes the Chakankar et al. U.S. Patent Application Publication No. 2019/0065322 (herein as ‘Chakankar’) and further in view of Seibel et al. U.S. Patent No. 8,661, 068 (herein as ‘Seibel’) and Morley et al. U.S. Patent No. 10,461,991 (herein as ‘Morley) do not teach the claimed limitations.  None of the references made of record teach the limitations made in claims 1-20. 
Furthermore, the prior art made of records does not teach or fairly suggest the combination of elements.  

Noted is the argument on the allowable subject matter is based on the precise process and procedure that is performed by the apparatus which is identified as

“a system comprising: a distributed storage system; and a metadata store configured to be coupled with the distributed storage system, the metadata store comprising: a processor; a memory; a plurality of data storage nodes, each data storage node comprising: a first data storage device configured to store a read cache and a first portion of a transaction log having a tail sequence of at least one transaction log entry, the read cache representing a current state of the metadata store and the current state of the metadata store being based on the transaction log; and a second data storage device configured to store a second portion of the transaction log; and a database manager stored on the memory and executable by the processor, the database manager configured to: receive a storage request from a client; create a transaction log entry based on the storage request; replicate the transaction log entry to the first portion of the transaction log on the first data storage device of each data storage node in the plurality of data storage nodes; in response to a first threshold event in association with the first portion of the transaction log, migrate the first portion of the transaction log from the first data storage device to the second data storage device of each data storage node in the plurality of data storage nodes; and in response to a second threshold event in association with the second portion of the transaction log: create a snapshot of the read cache; copy the snapshot of the read cache to the second data storage device of each data storage node in the plurality of data storage nodes; copy the second portion of the transaction log to a transaction log object in the distributed storage system after the second data storage device of each data storage node in the plurality of data storage nodes are in sync for the second portion of the transaction log; and delete the second portion of the transaction log from the second data storage device of each data storage node in the plurality of data storage nodes” 

The highlighted subject matter is a feature that distinguishes the claimed invention from the prior art of Chakankar et al. U.S. Patent Application Publication No. 2019/0065322 and further in view of Seibel et al. U.S. Patent No. 8,661, 068  and Morley et al. U.S. Patent No. 10,461,991  do not teach the claimed limitations and 35 U.S.C. 103 (a) rejection.   In particular the claimed subject matter recites a method of storing a transaction log within a read cache and replicating portions of the transaction log to other caches.  In addition the Examiner is placing on record that the claim limitations recited in claim 15 are interpreted to not invoke 35 U.S.C. 112 (f). 

Based on the subject matter as amended and incorporated, Examiner is persuaded that the cited reference does not fairly teach or suggest the subject matter 

A recently update search on prior art in domains (EAST, NPL-ACM, Google, NPL-IEEE, etc) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, NPL-IEEE, etc) do not fairly teach or suggest teaching of the subject matter as described by the combined limitations as highlighted above in each of the independent claims 1-20.

After a search and thorough examination of the present application and in light of the prior art made of records, claims 1-20 (renumbered as 1-20) are allowed.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256.  The examiner can normally be reached on 10a-6:30pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. M./  February 1, 2022
Examiner, Art Unit 2159

/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159